DETAILED ACTION
In the amendment filed on March 24, 2021, claims 1 – 6, 8 – 9, 26 – 27, 32 are pending.  Claims 1, 26, 27 have been amended and claims 7, 10 – 25 and 28 – 31 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 5, 6, 8, 9, 26 – 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over El-Kady, MF. et al. Scalable fabrication of high-power graphene micro-supercapacitors for flexible and on-chip energy storage. Nat. Commun. 4:1475 doi: 0.1038/ncomms2446 (2013)) (hereafter “El-Kady”) in view of Hersam et al. US 2015/0072162 A1 (hereafter “Hersam”) and Jiang et al. “Miniature supercapacitors based on nanocomposite thin films” (2013). Microelectronic Engineering, 111, p52-57 (hereafter “Jiang”).
Methods; Fig. 1 a – e, Figure 5b, 5c). The substrate can be of any type such as a silicon wafer, and the electrolyte may be poly(vinyl alcohol)-sulfuric acid (page 4, page 7 1st column, page 8 2nd column).
El-Kady does not expressly teach that the graphene ink composition contains ethyl cellulose, an ink solvent, and that the composition is not prepared from graphene oxide. El-Kady likewise does not expressly teach that the annealing step is for decomposing the ethyl cellulose and that the electrolyte comprises poly(vinyl alcohol)-phosphoric acid. El-Kady also does not expressly teach that the ink solvent comprises C2 - C8 alkyl ester, alkylene glycols, acetate esters, glycol ethers, ketones or combinations thereof.
With regards to the use of a graphene not prepared from graphene oxide and an ink solvent comprising at least one of the claimed compounds, alongside that the step of annealing decomposes the ethyl cellulose:
thermally or photonically annealing the ink to decompose the ethyl cellulose and provide a resultant film comprising graphene ([0018] – [0021], [0085] – [0086]).  Hersam discloses that while graphene derived from graphene oxide tend to be hydrophilic and therefore easy to disperse in solution, graphene oxide-derived graphene tends to be a poorer electrical conductor compared to solution-phase based exfoliated graphene ([0003], [0006] – [0007]). Finally, Hersam discloses that the selection of ink solvents allows for the printing of a graphene composition using a variety of deposition methods such as inkjet printing methods, thus allowing formation of patterned coatings ([0049] – [0050], [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ink composition of 
With regards to the provision that the electrolyte comprises poly(vinyl alcohol)-phosphoric acid:
Jiang is directed to miniature supercapacitors and methods of making such supercapacitors (Abstract). Jiang discloses forming the supercapacitor using two flexible electrodes with a solid polymeric separator of polyvinyl alcohol doped with phosphoric acid (PVA-PA; Abstract, page 53; Figure 7). Jiang further discloses that as a part of packaging, PVA-PA is capable of being partially cured [dried on electrode component] and used as a glue to hold two electrodes together during supercapacitor fabrication (page 56). Packaging a supercapacitor in such a manner allows for a packaging method that leads to higher supercapacitor shelf life and overall operational life span compared to other methods of packaging such as with mechanical pressing (page 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of El-Kady to specifically use an electrolyte that comprises PVA-PA (as opposed to the similar electrolyte PVA-Sulfuric Acid) because Jiang suggests that such an electrolyte material 
Regarding claim 2, El-Kady does not expressly teach that the deposition step comprises inkjet printing the graphene ink composition.
Hersam discloses that among methods of forming printed electronics, inkjet printing-based fabrication is a promising approach for rapid development and deployment of new material inks because it allows for digital and additive patterning, reduction in material waste and compatibility with a multitude of substrates ([0005]). Hersam further discloses a step of inkjetting their disclosed composition ([0023], [0049] – [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of El-Kady by substituting the drop-casting step of El-Kady with a step of inkjet printing the graphene ink composition because Hersam teaches that such an approach allows for digital and additive patterning, reduction in material waste and compatibility with a multitude of substrates.
Regarding claim 3, El-Kady does not expressly teach that the deposition step comprises blade coating or spin coating.
Hersam does disclose that alongside inkjet printing, the disclosed graphene inks are amenable to blade coating onto a broad range of substrates. Hersam further discloses in an embodiment blade coating onto glass sides ([0047], [0052], [0067]). Blade coating is known to produce thin films with appropriate inks ([0043]).

Regarding claim 9, El-Kady discloses that the supercapacitors may be arranged in a series or in parallel combinations (Figure 4; page 5)
Regarding claim 32; El-Kady discloses that the substrate may be of any material, including e.g. a silicon wafer (page 7, page 8 2nd col).  El-Kady, Hersam, and Jiang do not expressly teach that the graphene ink composition is annealed at 350°C for 4 hours.
However, Hersam discloses that annealing is used for partially removing or decomposing residual dispersing/stabilizing cellulosic agents ([0018] – [0019]). Hersam further discloses the effects of thermal annealing of a deposited graphene film in air/ambient (Fig. 13; [0052]); the annealing time and temperature are shown to affect the resultant electrical conductivity of the annealed graphene film. Finally, Hersam discloses that thermal annealing can be combined with photonic annealing ([0042]).
Therefore, outside of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of El-Kady in view of Hersam and Jiang to arrive at the claimed annealing conditions as a matter of routine experimentation in order to optimize the properties of the resultant annealed graphene film such as an optimized resistivity.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Kady in view of Hersam and Jiang as applied to claims 1, 5, 6, 8, 9, 26 – 27, 32 above, and further in view of Hsieh US 2016/0133396 (hereafter “Hsieh”).
Regarding claim 4, El-Kady discloses that the electrodes may be in the form of an inter-digitated set of combs (Figures 1 and 5).
El-Kady in view of Hersam and Jiang do not expressly teach that two said capacitors are in a sandwich configuration to provide a supercapacitor such that two said electrode components, two said electrolytes and two said metallic lead components are positioned between two said substrates.
	Hsieh is directed to a method of fabricating micro-supercapacitors based on graphene (Abstract, [0009]). Hsieh discloses the steps of providing a carbon ink comprised of graphene derived from graphene oxide ([0043], [0046], [0050]); depositing the ink onto a flexible polymeric substrate [meeting claim 6] ([0009], [0040], [0050], [0081]) via methods such as inkjet printing [meeting claim 2] and screen printing [blade coating, meeting claim 3] ([0094]); and drying the carbon ink ([0044]). The resultant patterns are connected to the leads in an interdigitated manner (Fig. 1 – 5; [0027]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of El-Kady by having two or more capacitors arranged in a sandwich configuration such that two said electrode components, two said electrolytes and two said metallic lead components are positioned between two said substrates because Hsieh suggests that stacking in a sandwich configuration may be desired as a form factor, and that as the stacking of such elements is conventional, that there would be a reasonable expectation of success in the formation of conventional supercapacitors based on the sandwiching of graphene electrodes, leads and substrates.

Response to Arguments
Applicant’s arguments, filed March 24, 2024, with respect to the rejection(s) of the claim(s) under USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of El-Kady.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717